Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the last 5 lines, it is unclear if this passage is intended to be a separate dependent claim or if the “at least one stimulator…” is intended to be part of claim 1. 
Further it is indefinite as to whether the “at least one first fluid” of the ejaculation system and the “at least one fluid” in the reservoir are the same or different fluids. It appears that they are different and the “at least one fluid” should be “at least one second fluid”. 
Claim 8, lines 5-6 recites a positive connection to the body “the concave surface is in contact with the skin”, language such as “adapted to contact” should be used to avoid claiming any positive contact with the body.  Also it is unclear what the “at least one attachment” is in that there is no structure recited to allow attachment. 
In claim 9, “the at least one switch valve” lacks proper antecedent basis in that claim 9 is dependent on claim 8 which is dependent on claim 1, however the switch valve is not defined until claim 4.  Also claim 9 recites “at least one switch valve however the claim further recites a second switch valve however there is never a second switch valve positively recited, “at least one” could include only one and not a second. 
In claim 12, line 2, “at least one sensor disposable at least one body part of the user” is not grammatically correct; also it appears to be claiming a positive connection to the body.  It appears that it should read “at least one sensor adapted to be disposed on at least one body part of the user”.  
In claim 13, “the at least one first sensor” lacks positive antecedent basis in that claim 12 only defines “at least one sensor” not a first sensor. Also “adapted to” language should be used to avoid a positive connection to the body, i.e. adapted to be disposed in a vagina. 
Claim 15 is indefinite in that the device recites a fluid while claim 15 recites that the fluid is a gas.  This is incorrect in that these are two different states of matter i.e. liquid, solid and gas and therefore the liquid cannot be a gas. 
In claim 16, “adapted to” language should be used to avoid claiming a positive contact with the body, i.e. adapted to be in contact with a urethral opening.   Similarly with claim 17.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sleeve of claim 7; the disc-shaped structure of claim 8; the sensors of claims 12-14 and the gas cartridge of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kontos, Squicciarini, Golan, Carter et al and Grayson are cited to further show the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791